Citation Nr: 0603787	
Decision Date: 02/09/06    Archive Date: 02/22/06	

DOCKET NO.  03-25 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
scar of the left cheek.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska in which the RO determined that new and 
material evidence sufficient to reopen the veteran's claims 
of entitlement to service connection for an eye muscle 
imbalance/refractive error of the eye and a left cheek scar 
had not been submitted.  The veteran, who had active service 
from October 1951 to October 1974, appealed that decision to 
the BVA.  Upon the receipt of additional evidence, the RO 
reconsidered all evidence of record and issued a January 2004 
Supplemental Statement of the Case that reopened but denied 
service connection for a left cheek scar.  Thereafter, the RO 
referred the case to the Board for appellate review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in April 1995 denied 
service connection for defective vision. 

3.  The evidence received since the April 1995 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the veteran's claim of entitlement 
to service connection for an eye muscle imbalance/refractive 
error of the eye or raise a reasonable possibility of 
substantiating the claim.

4. An unappealed rating decision dated in April 1995 denied 
service connection for a shrapnel wound below the left eye.  

5.  The evidence received since the April 1995 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the veteran's claim of entitlement 
to service connection for a left cheek scar and raises a 
reasonable possibility of substantiating the claim.

6.  A left cheek scar is not etiologically related to the 
veteran's military service.  


CONCLUSIONS OF LAW

1.  An April 1995 rating decision that denied entitlement to 
service connection for defective vision and a shrapnel wound 
below the left eye is a final decision.  38 U.S.C.A. § 7105 
(West 2002);  38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  The evidence received subsequent to the April 1995 rating 
decision regarding the veteran's eye disorder is not new and 
material, and the claim for service connection for the 
veteran's eye disorder remains denied.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  

3. The evidence received subsequent to the April 1995 rating 
decision regarding the veteran's left cheek scar is new and 
material, and the claim for service connection for a left 
cheek scar resulting from a shrapnel wound below the left eye 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  

4.  The veteran's left cheek scar was not incurred in or 
aggravated in active service. 38 U.S.C.A. §§ 1101, 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act 

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  The veteran was provided such 
notice by letter dated in October 2002. This letter, provided 
to the veteran prior to the initial decision in this case, 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the benefit 
sought and whether or not the veteran or the VA bore the 
burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
the veteran was expected to provide.  

Thereafter, the veteran received the January 2003 rating 
decision, a May 2003 Statement of the Case and a January 2004 
Supplemental Statement of the Case.   Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claims were denied.  The 
Board acknowledges that the October 2002 letter did not 
specifically tell the veteran to provide any evidence in his 
possession that pertained to his claims; however, the veteran 
was informed of that information in his May 2003 SOC.  
Neither the veteran nor his representative has contended or 
argued that any defect or deficiency in the VCAA notice that 
may be present has resulted in any prejudice in the 
adjudication of his appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and private medical 
records have been associated with the claims file.  The Board 
observes and acknowledges that the veteran has not been 
afforded a VA examination in connection with his request to 
reopen his claims.  However, the Board notes that unless new 
and material evidence is submitted, the duty to assist a 
veteran does not include a VA examination.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  Neither the veteran nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claim.  The Board finds that the requirements of the 
notice provisions of the VCAA have been met.  Accordingly, 
the Board concludes that all relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

B.  New and Material Evidence: Eye Muscle 
Imbalance/Refractive Error

The veteran's claim of entitlement to service connection for 
an eye disorder was previously considered and denied in a 
September 1978 rating decision on the basis that the 
veteran's eye condition was congenital in nature and not 
aggravated by service.  At that time, the veteran contended 
he worked as a photo interpreter for 23 years in service, 
which required him to use stereo glasses under poor lighting 
conditions.  He stated that these lighting conditions caused 
excessive strain on his eyes for which he experienced 
difficulty with focusing and blurred vision.  In denying the 
veteran service connection, the RO considered optometry 
records dated in 1978 which indicated that the veteran had a 
slight to moderate amount of nearsightedness with his eyes 
and a muscle imbalance of the eyes with reduced vision.  

The veteran appealed the September 1978 rating decision to 
the Board, which issued a decision in August 1979 that denied 
the veteran's claim.  In doing so, the Board determined that 
(1) the veteran did not have an eye injury or disease in 
service, (2) the veteran had refractive error of the eye for 
which administrative benefits could not be paid, and (3) the 
veteran's eye muscle imbalance manifested in service but was 
not the result of disease or injury in service.  The veteran 
was provided notice of that decision and that decision 
represents a final decision.  38 U.S.C.A. §7103 (a) (West 
2002); 38 C.F.R. §§20.1100(a), 20.1104 (2005).

In March 1995, the veteran requested that his claim for 
impaired vision be reopened.  In an April 1995 rating 
decision, service connection for defective vision was again 
denied on the basis that the veteran failed to submit new and 
material evidence sufficient to reopen the claim.  The 
veteran was provided notice of that decision and that 
decision also represents a final decision.  38 C.F.R. § 
20.302.

In September 2002, the veteran submitted another statement in 
which he requested that his claim for an eye disorder be 
reopened.  Other than his statement, the veteran submitted no 
additional evidence in support of reopening his claim.  In 
January 2003, service connection for an eye disorder remained 
denied on the basis that new and material evidence had not 
been submitted. 

As a general rule, claims shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. §5108; 38 
C.F.R. §3.156.  Under 38 C.F.R. §3.156 (a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by 
itself, or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  

To merit an award of service connection under 38 U.S.C.A. 
§1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Boyer v. West, 210 F. 3d. 1351, 1353 (Fed. 
Cir. 2000); Gilpin v. West, 155 F. 3d.1353, 1355-1356 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F. 3d. 1328, 1332 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet App 223, 225 (1992).  
In this case, the evidence associated with the claims file 
since the April 1995 rating decision consists solely of a 
statement from the veteran in which he reiterated his earlier 
contentions.  Unfortunately, this statement is neither new 
nor material as it is essentially cumulative of the 
statements provided by the veteran earlier that he has a 
current eye disability that is etiologically related to his 
military service.  Additionally, the statement is 
insufficient to grant a claim of entitlement to service 
connection for an eye disorder since the record does not 
indicate that the veteran possesses the requisite expertise 
to diagnose an eye disability.  Espiritu v. Derwinski, 2 Vet 
App 492, 494-495 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

Service connection for a refractive error of the eye cannot 
be granted because this is one of the specific conditions for 
which the VA does not grant service connection, as it is not 
considered a disability for VA purposes.  See 38 C.F.R. 
§3.303 (c).  Congenital or developmental defects such as 
refractive error are not considered a disease or injury 
within the meaning of applicable legislation.  Since no new 
and material evidence has been submitted indicating that the 
veteran has an eye disorder that is related to his period of 
service, the veteran's request to reopen his claim of 
entitlement to service connection for an eye disorder is 
denied.

C.  New and Material Evidence: Left Cheek Scar

The veteran submitted a claim of entitlement to service 
connection for a scar of the left cheek resulting from a 
shrapnel wound below the left eye (hereinafter referred to as 
a "left cheek scar") in November 1995.  He asserted at that 
time that he was struck by shrapnel in service when a 
claymore mine exploded outside the main gate at Tan Son Nhut 
Air Force Base, Vietnam in February or March 1966.  

With his application for compensation, the veteran attached a 
September 1989 medical opinion from W. C. Wilson, D.O., which 
stated that the veteran had a well-healed scar on the left 
cheek.  Dr. Wilson recorded a history from the veteran in 
which the veteran reported that he experienced a left cheek 
laceration in March 1966 during an attack on Tan Son Nhut by 
enemy forces.  The veteran told Dr. Wilson that he received 
medical care for this wound, but no record existed 
corroborating the injury or subsequent care.  Dr. Wilson 
opined that the veteran's well-healed left cheek scar was 
consistent with the history elicited from the veteran; and 
that the veteran would have needed medical intervention at 
the time of the injury.  

In an April 1995 rating decision, service connection for a 
left cheek scar was denied on the basis that the veteran's 
service medical records were negative for treatment of a left 
cheek laceration or indication of a left cheek scar.  The RO 
additionally reported that the veteran's post-service records 
were also negative for a left cheek scar.   The veteran was 
provided notice of that decision and that decision represents 
a final decision.  38 U.S.C.A. §7103 (a); 38 C.F.R. §§ 
20.302, 20.1100 (a), 20.1104.  

In August 2002, the veteran attempted to obtain a combat 
medal to which he felt entitled.  In doing so, he submitted 
letters associated with this request to the RO.  The RO 
viewed these letters as a request by the veteran to reopen 
his claim of entitlement to service connection for a left 
cheek scar.  In a January 2003 rating decision, service 
connection for a left cheek scar remained denied as the RO 
determined new and material evidence had not been submitted 
to reopen the veteran's claim.

In February 2003 and September 2003, the veteran requested 
assistance in obtaining military records that might document 
the 1966 claymore mine explosion outside of the main gate at 
Tan Son Nhut.  Subsequently, the United States Military 
Assistance Command records from Vietnam (USMACV) for the year 
1966 were obtained and associated with the claims file.  
These records showed that a claymore bomb was detonated at 
the main gate of Tan Son Nhut between January 6, 1966 and 
January 7, 1966, killing two people and injuring twelve.

As set forth above, claims shall generally be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final.  38 U.S.C.A. §5108; 38 
C.F.R. §3.156.  The evidence associated with the claims file 
since the January 2003 rating decision consists of statements 
from the veteran and USMACV records for 1966.  The RO 
determined that this evidence was new and material, as 
illustrated by the merits review performed in the January 
2004 Supplemental Statement of the Case.  The Board agrees 
with the RO's determination, reopens the claim, and will 
perform a de novo merits adjudication based on all the 
evidence of record.



D.  Entitlement to Service Connection: Left Cheek Scar 

The veteran's October 1951 service entrance examination 
indicated that the veteran did not have any identifying 
marks, scars or tattoos.  Specifically, under the clinical 
evaluation portion of that examination, the section 
referencing scars and tattoos was marked as normal.  A 
December 1965 report of medical examination marked the same 
section "abnormal," and reported that the veteran had a one-
inch irregular scar in the left posterior portion of the 
veteran's neck that was well-healed with no sequelae.  

The veteran's service medical records dated from January 1966 
to December 1966 indicated that the veteran was seen on 
January 6, 1966 for abrasions of both forearms for which he 
received a tetanus booster shot at Tan Son Nhut Air Force 
Base in Vietnam.  Later that month, the veteran received 
treatment for blisters of the feet.  Subsequent records for 
that year indicated that the veteran was treated at Tan Son 
Nhut for stomachaches, weak and tired legs, diarrhea, 
bruises, abrasions, and fungal infections.  The veteran's 
1966 service medical records did not reflect treatment for 
contusions, abrasions or lacerations of the cheek.  
Subsequent medical examination reports dated in April 1967, 
January 1969 and August 1974 did not note any identifying 
body marks or scars on the veteran, including the scar 
reported on the veteran's December 1965 examination. 

In December 1974, less than two months after separating from 
service, the veteran submitted an application for 
compensation seeking service connection for several 
disorders, including a disorder of the back.  The application 
did not reference a request for service connection for a left 
cheek scar.  The veteran was afforded a VA examination in 
February 1975, during which he reported that he hurt his back 
in 1972 while diving for cover from 122 mm rockets.  He 
stated that this 1972 injury "aggravate[ed] back trouble 
caused by falling in Saigon at Tan Son Nhut Air Force Base 
avoiding debris from an exploding claymore mine."  Physical 
examination at the time revealed normal skin.  

The veteran was afforded a VA examination for a disorder not 
at issue in this case in September 1993.  At that time, the 
veteran reported that he was an intelligence technician in 
Vietnam, and that he was involved in some rocket attacks on 
Saigon on three or four occasions, but was not injured in 
them.  He also reported that he did have some debris which 
was thought to have been shrapnel just below his eye, but did 
not cause him to lose any duty time.

In his November 1995 application, the veteran asserted that 
his left cheek was scarred after he was struck with shrapnel 
from a claymore mine explosion outside the main gate of Tan 
Son Nhut in either February or March 1966.  In support of his 
claim, the veteran submitted the September 1989 letter from 
W. C. Wilson, D.O., referenced in Section C, in which Dr. 
Wilson observed that the veteran had a well-healed scar on 
the left cheek that was consistent with the history provided 
by veteran. 

In a letter dated in December 2001, the veteran reiterated 
his assertions that he was struck under the left eye by a 
fragment from a claymore mine and that he received treatment 
for this injury.  He stated that this injury was documented 
on a temporary medical form since his permanent medical 
records were not on hand at that time of the incident.  He 
argued that Tan Son Nhut was in a state of disarray at the 
time of the mine explosion, and that his temporary medical 
form was either lost or mislaid.  Therefore, he reported that 
he could not substantiate his injury with written medical 
proof.  In other correspondence attached to this letter, the 
veteran reported that his injury from the claymore mine 
explosion was not serious, so he never troubled to inquire as 
to whether he could request consideration for this injury.  

The claims file contains United States Military Assistance 
Command records for Vietnam (USMACV) that summarized news 
events and provided a chronology of events for the year 1966.  
A review of these records indicates that a claymore mine was 
detonated at Tan Son Nhut's main gate between January 6, 1966 
and January 7, 1966.  USMACV records dated from February 1966 
to May 1966 are silent as to the detonation of any other 
claymore mines at Tan Son Nhut during that time.

In a March 2004 statement, the veteran's representative 
asserted that service connection should be granted on the 
basis that there is satisfactory lay or other evidence that 
the veteran's injury was incurred in combat; and that VA 
regulations allow this evidence to be accepted as sufficient 
proof of service connection when the evidence is consistent 
with the circumstances, conditions or hardships of such 
service even though there is no official record of such 
incurrence or aggravation.   

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In each case where a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence. 38 U.S.C.A. § 1154(a).  For injuries alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to grant service 
connection. Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence. See generally, Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While viewing the evidence 
in the light most favorable to the veteran and affording him 
reasonable doubt, the Board finds that the evidence does not 
establish that the veteran currently has a left cheek scar 
that is due to an explosion while he was stationed in 
Vietnam. 

In this case, the evidence detailed above indicates that the 
veteran has been diagnosed with a scar of the left cheek.  
The claims file also contains a 1989 medical nexus opinion in 
favor of the veteran based upon a history provided by 
veteran.  Therefore, the remaining element necessary in order 
to warrant service connection is evidence of an inservice 
occurrence or injury.  As noted above, the Board must 
consider the place, type, and circumstances of the veteran's 
service at Tan Son Nhut in 1966.  Although the veteran has 
reported various dates in connection with the explosion in 
question, official military records do confirm that that a 
claymore mine was detonated at Tan Son Nhut's main gate 
between January 6, 1966 and January 7, 1966.  The veteran's 
service medical records clearly document that the veteran was 
stationed and present at Tan Son Nhut at the time of the 
explosion, and in fact report that he was treated for 
abrasions of both forearms on January 6, 1966.  Subsequent 
medical records indicate that the veteran was stationed at 
Tan Son Nhut for the remainder of 1966 as he was treated for 
various ailments at Tan Son Nhut during that time.  At the 
time of the veteran's February  1975 VA examination, the 
veteran also reported that he was close enough to the 
explosion to have had to take cover from falling debris.  

However, the Board's consideration of the places, types, and 
circumstances of the veteran's service entails a review of 
service records, organization history of the veteran's unit, 
the veteran's medical records, and all pertinent medical and 
lay evidence.  Notably, while the January 1966 explosion is 
clearly documented by official records, the veteran's service 
medical records do not reflect treatment at any time in 1966 
for contusions, abrasions or lacerations of the cheek.  While 
such initial treatment may not have been documented, as 
suggested by the veteran perhaps in light of the 
circumstances surrounding the explosion which killed two 
people and injured twelve, none of the veteran's service 
medical records dated thereafter reflect a left cheek wound 
or resulting scar.  The Board observes that although the 
veteran has reported that the laceration was not serious, the 
September 1989 private physician noted a scar that apparently 
was significant enough for him to conclude that the injury 
would have needed medical intervention at the time.  Further, 
the Board observes that the veteran's April 1967, January 
1969 and August 1974 service examinations did not reference 
any scars on the veteran's left cheek.  And, when examined by 
VA in February 1975, the veteran only reported that he 
injured his back when diving for cover after the explosion.  
The Board also emphasizes that examination of the skin in 
February 1975 revealed normal skin, and the record does not 
document a left cheek scar until the 1989 private physician's 
statement.  

Based on the foregoing, the Board is unable to conclude that 
the veteran currently has a left cheek scar as a result of 
his active military service.  The Board finds that a 
preponderance of the evidence is against the veteran's claim 
and as such, there is no reasonable doubt to resolve in the 
veteran's favor.  




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for an eye muscle 
imbalance/refractive error of the eye, and the veteran's 
claim remains denied.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left cheek 
scar, and the appeal is granted to this extent only.

Service connection for a left cheek scar is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


